DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 5-10,12, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lurie et al [US 2015/0008829]
Claim 1.    A modular bird deterrence device (the bird deterrent mechanism, see para [0073], comprising: a housing (the lighting fixture housing 320, see Fig. 3D, para [0090]); at least one power source (the multiple electric power supply AC and DC, see Figs. 6, 10, 11, para [0070]); a master control module (the host/master light controller 700, see Fig. 7, para [0142, 0147]);
at least one slave module connected to the master control unit; wherein the at least one slave module is configured and arranged to provide instructions to the at least one slave module (the one or more slave light controllers 370 or lighting units 800a-c are connected to communicate with the master lighting unit or host controller 700 to provide instructions, see Figs. 7, 8, para [0147, 0150, 0165]), and
wherein the at least one slave module is configured and arranged to operate independently upon receiving a command from the master control module (the one or 

Claim 2.    The device of claim 1, wherein the at least one slave module is a light source module (the light sources 230a, 230b of one or more slave lighting units/controllers 730, see Figs. 2A, 7, 9, para [0150]).

Claim 5.    The device of claim 1, wherein the at least one slave module is at least two modules (the slave lighting fixture unit 200 comprises a driver module 240, controller module 250, communications module 260, see Fig. 2A, para [0061]), and wherein one of the at least two modules is a light source module (the two light sources 230a, 230b, see Fig. 2A).

Claim 6.    The device of claim 5, wherein the other of the at least two modules is one of a camera module, a radar module, and a sensor module (the photo sensors, motion sensors, video cameras, IR sensor, microwave sensors, ultrasonic sensing, and/or other types of detectors (see para [0200]).

Claim 7.    The device of claim 1, wherein the at least one slave module includes a connector having at least two independent power connections and one communication connection (the system may utilize two or more power supplies or sources.  The power 

Claim 8.    A bird deterrence device (the bird deterrent mechanism, see para [0073], comprising: a housing (the lighting fixture housing 320, see Fig. 3D, para [0090]), the housing including: a top side portion; two side portions extending downward from the top portion on opposite sides thereof; a rear face portion extending from the top portion and disposed between the two side portions (the box-like light housing 310, see Figs. 3D, 4A); and
a bottom side portion disposed below the top side portion, the bottom side portion having an upward facing surface which includes at least two grooves extending there in from a front face of the housing towards the rear face portion (the box-like light housing 410 includes one support surface providing with sliding features from one side to the other, see Fig. 4B, para [0084, 0099]);
a master controller disposed on the housing (the controllers 730 are mounted internally on each master lighting units or lighting fixture, see Fig. 8, para [0150, 0165]); and
at least one slave unit disposed in the housing and received within one of the at least one grooves (each of the slave lighting units 800a-c housing includes a support surface to allow the lighting fixture to slide along the support with grooves, see Figs. 4B, 8, para [0084]).

Claim 9.    The device of claim 8, wherein the rear face portion includes at least one opening to permit an electrical connection between the at least one slave unit and the 

Claim 10.    The device of claim 8, wherein the at least one slave unit is received in a chassis, the chassis is configured to be slidably received in one of the at least two grooves of the housing (the support surface allows the lighting fixture slide along the support with grooves for holding, see Figs. 4B, para [0084, 0115]).

Claim 12.    The device of claim 8, wherein the device is configured and arranged to have a second slave unit configured and arranged to directly interface and function with the master control unit (the second or more lighting units 800a-c are configured to communicate with the master lighting unit and/or host controller 700, see Figs. 7, 8, para [047, 0150, 0165]).

Claim 13.    The device of claim 8, further comprising a wireless communication module and a wireless operator control module (the host 700 device such as laptop computer, cellular, mobile device and/or PDA allows an operator to managing the lighting system, see Fig. 7, para [0147]), wherein the wireless operator control module is configured and arranged to function as a master controller over the master control unit (the wireless communications between the master lighting unit or host controller with the one or more slave lighting unit or peer-to-peer communications between the lighting units, see Figs. 7, 8, para [0147, 0164, 0165]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al [US 2015/0008829] in view of Recker et al [US 2013/0063027]
Claim 3.    Lurie et al fails to disclose the light source module is received in the housing with a threaded connector.  However, Lurie et al disclose the lighting unit may have one or more light source 230a, 230b therein.  The light source may be a plasma light source (e.g., may be a light emitting plasma (LEP) light source). Any other light sources known in the art may be used (e.g., light emitting diode (LED), high pressure sodium (HPS), or any type of gas discharge lamp (e.g., fluorescent lamp, inductive lighting, hollow cathode lamp, neon lamp, argon lamp, plasma lamp, xenon flash lamp), electron stimulated lamp, cathodoluminescence, electron stimulated luminescence (ESL), incandescent lamp (e.g., carbon button lamp, incandescent light bump, halogen lamp, globar, Nernst lamp), electroluminescent (EL) lamp (e.g., LED, electroluminescent sheets, electroluminescent wires), or high-intensity discharge lamps (e.g., carbon arc 
Recker et al suggests that the lighting system includes light source and motion sensor to automatically illuminate an area as a deterrent for animals, see para [0097]).  The wireless lighting system 1000 includes a wireless light bulb 1002 that can mechanically couple to any type of fixture 1004. The fixture 1004 can be any size, shape, type, etc. of lighting fixture that can include any size, shape, type, etc. of socket with which the wireless light bulb 1002 can physically connect.  The fixture 1004 can include an Edison socket and the wireless light bulb 1002 can comprise a screw base or thread 2060 that can be physically coupled with the Edison socket of the fixture 1004 (see Figs. 10, 20, para [0138]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to utilize the light bulb with screw base or thread of Recker et al for the light bulb or lamp of Lurie et al for easily changing/replacing of the light bulb by a user, since the screw/thread light bulbs are standard and available in the lighting industries and markets.

Claim 4.    The device of claim 3, wherein the light source module is housed within a light source module housing having at least two heat sinks (the heat sinks 270a, 270b, see Fig. 2A, para [0066]).

Claim 11.    The device of claim 8 further comprising, a primary power source,

But Lurie et al fails to disclose an emergency stop module which is configured and arranged to provide power from both the primary and secondary power source to the at least one slave unit in a first configuration and, configured and arranged to provide power only from the secondary power source in a second configuration.
Recker et al suggests that the wireless power source integrated into the lighting device allows the installation of the lighting device in any indoor or outdoor location where light may be desired without the need for a wired connection to an AC power source. In other embodiments there is a wired connection to an AC power source, but the wireless power source is used when advantageous, for example as a backup power source in an emergency or as an alternative power source to provide energy efficiency or cost savings (see para [0010]).  The battery backup is built into AC powered recessed fixtures or down light assemblies for residential or industrial lighting. The battery backup can be switched over to if there is a dropout of AC power or some other characteristic is detected that makes AC power no longer desirable to use (brownout conditions, electrical surges, overvoltage conditions, voltage sag or flickers, line noise, frequency variations, switching transients, harmonic distortion, etc.) to the fixture for emergency or safety applications or for energy efficiency purposes (see Fig. 20, para [0258]).  
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the second back-up battery for emergency situation of Recker et al for the secondary battery power of Lurie et al as an un-interruption power system for preventing of lost power during an emergency condition or power outage.

Claim 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al [US 2015/0008829] in view of Chrysanthakopoulos et al [US 10,863,668]
Claim 14.    Lurie et al fails to disclose the at least one slave module is a laser module.
However, Lurie et al disclose the lighting unit may have one or more light source 230a, 230b therein.  The light source may be a plasma light source (e.g., may be a light emitting plasma (LEP) light source). Any other light sources known in the art may be used (e.g., light emitting diode (LED), high pressure sodium (HPS), or any type of gas discharge lamp (e.g., fluorescent lamp, inductive lighting, hollow cathode lamp, neon lamp, argon lamp, plasma lamp, xenon flash lamp), electron stimulated lamp, cathodoluminescence, electron stimulated luminescence (ESL), incandescent lamp (e.g., carbon button lamp, incandescent light bump, halogen lamp, globar, Nernst lamp), electroluminescent (EL) lamp (e.g., LED, electroluminescent sheets, electroluminescent wires), or high-intensity discharge lamps (e.g., carbon arc lamps, ceramic discharge metal halide lamps.  In some embodiments, the system may comprise a quartz glass bulb mounted within a waveguide (see Fig. 2A, para [0042]).
Chrysanthakopoulos et al suggests that the GUR 202 is as an autonomous predator identification and conflict reduction bot.  A side benefit of the 24/7 duty cycle farming robot is the ability to identify predators using the camera and or a thermal infrared camera, a microphone, motion sensors and then using noise, light, odors or other non-lethal means to prevent them from getting close to the geo-fenced area. The GURU 202 laser lights, or a combination of these deterrents.  These means could be used to scare aware predators and thus prevent loss of livestock animals, stored crops. This gives the user peace of mind knowing that his property is secure and his investment safe (see col. 24, lines 15-26).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the deterrent laser lights of Chrysanthakopoulos et al for one of the lighting source of Lurie et al for giving the user peace of mind knowing of securing and investment safe from the predator animals or birds.

Claim 17.    The device of claim 8, wherein the at least one slave module is at least two modules, and wherein one of the at least two modules is a laser module (as the discussion of the laser lights between Lurie et al and Chrysanthakopoulos et al in respect to claim 14 above.

Claim 18.    The device of claim 17, wherein the other of the at least two modules is one of a camera module, a radar module, and a sensor module (the photo sensors, motion .

Claim 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al [US 2015/0008829] and Chrysanthakopoulos et al [US 10,863,668] and further in view of Recker et al [US 2013/0063027]
Claim 15.    The device of claim 14, wherein the laser modules is received in the housing with a threaded connector (as the combination of the bulb thread/screw between Lurie et al and Recker et al in respect to claim 3 above, and the laser light between Lurie et al and Chrysanthakopoulos et al in respect to claim 14 above).

Claim 16.    The device of claim 15, wherein the laser module is housed within a laser module housing having at least two heat sinks (the heat sinks 270a, 270b, see Fig. 2A, para [0066]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanchard discloses the apparatus is provided for warning bird of hazards, the apparatus comprising an enclosure, at least one light emitter for directing light within a predetermined beam width between ten and forty eight degrees full width half magnitude, a light emitter controller for controlling the at least one light emitter, and a power source. The light emitter controller provides power to and controls the one or 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
04/03/2021